Fourth Court of Appeals
                               San Antonio, Texas
                                      June 26, 2014

                                   No. 04-14-00337-CV

                              IN THE MATTER OF J.M.,

                From the 289th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2005JUV01800
                     The Honorable Carmen Kelsey, Judge Presiding

                                     ORDER
      Appellant’s motion for appellate record filed on June 24, 2014, is DENIED AS MOOT.


                                                 _________________________________
                                                 Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of June, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court